Citation Nr: 1740934	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-03 3930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder (MDD), and depression.

ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel











INTRODUCTION

The Veteran had honorable service with the United States Army from May 2000 to August 2000 and from March 2003 to June 2003.  His service personnel records indicate that the Veteran's reserve obligation term concluded in April 2008.

This matter comes before the Board of Veteran's Appeals (Board) from September 2014, June 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the Veteran testified in a hearing before a Decision Review Officer (DRO) in May 2016.  A transcript of the Veteran's testimony has been associated with the claims file.  It is also noted that the Veteran was formerly represented by Disabled American Veterans (DAV).  In July 2017, the Veteran requested a withdrawal of power of attorney regarding his former representative and in favor of self-representation.

The Board also notes that the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals (Form 9) in January 2016.  The appeal asserted entitlement to service connection for the following conditions: PTSD, depression, obstructive sleep apnea, diabetes mellitus, type II, high blood pressure, to include as secondary to diabetes, and obesity as secondary to PTSD and depression.  In January 2017, the Veteran filed a subsequent Form 9 with a request to limit the appeal to consideration of his claims for PTSD, other traumatic stress related disorder, and depression.  Accordingly, the additional issues are deemed abandoned and will not be addressed in this decision.

Review of the claim's file indicates that the Veteran's claim was previously treated as one of entitlement to service connection for PTSD and a separate claim for entitlement to service connection for depression.  However, the record reflects that the Veteran has in fact been diagnosed with PSTD and a major depressive disorder. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In accordance therewith, the Board considers the Veteran's claim of service connection for PTSD and depression as one that encompasses any psychiatric disability.  The issues are restated accordingly on the first page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  Resolving all doubt in his favor, the Veteran's acquired psychiatric disability, to include depression and a major depressive disorder (MDD) is due to his active service.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2016). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric condition, to include PTSD and depression.  When viewing the evidence in a light most favorable to the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depression, and a major depressive disorder is warranted. 

The record reflects that the Veteran enlisted in the United States Army reserves in
2000 and was honorably discharged in 2008 at the rank of E-4. He was not exposed to combat.  The Veteran's service treatment records do not show that he suffered from a psychiatric disability during active service. 

In numerous lay statements, the Veteran contends that he was subjected to a pattern of harassment and abuse during basic training by a drill sergeant and other soldiers.  In May 2016, the Veteran testified before the DRO and asserted that the harassment stemmed from racial bias and a presumption regarding the Veteran's sexuality. The reported mistreatment included use of homophobic slurs and physical confinement for extended periods during training exercises (he was left in a gas chamber until he vomited and passed out).  The Veteran described an incident in which he was tied to his bunk and beaten.  He also reports a physical altercation in the barracks restroom where he "smashed" another soldier's face into the sink for accosting and shouting homophobic slurs at him.  The Veteran admitted that none of the incidents were reported and, therefore, no action was taken against the perpetrators.  In other statements, the Veteran contends that he suffered fear and emotional distress as a result of the ill-treatment and routinely missed training drills despite the risk of being court marshalled.  The Veteran's personnel records make no reference to missed drills and do not indicate that disciplinary action was taken against the Veteran.  

Post-service, the Veteran contends that he suffers from symptoms including nightmares, flash-backs, difficulty with maintaining relationships, frequent absences from work due to extreme emotional distress, and problems with alcohol abuse.

Review of the Veteran's service treatment records (STRs) does not reveal complaints of psychiatric symptoms or treatment related thereto.  There is no indication that the Veteran received treatment for an injury sustained as a result of physical violence or harassment.  In a March 2003 report of medical history, the Veteran reported back pain associated with a recent car accident and a hernia that was surgically repaired at the age of 3 years old.  No other medical conditions were reported or indicated.

In an August 2014 Memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), the JSRRC Coordinator indicated that the Veteran's personnel file and STR's were reviewed; however, there was no evidence of any reports of harassment or medical evidence of an injury, including one that resulted from a physical attack or violence.  The correspondence also notes that complaints of harassment are not the type of information maintained in records available to JSRRC.

Post service treatment records contain conflicting diagnoses as to the nature and etiology of the Veteran's psychiatric condition.  The claims file contains numerous Disability Benefits Questionnaires from private physicians.  The commonly identified symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, recurrent nightmares/flash-backs, disturbances of motivation & mood, difficulties with supervisors and persons in positions of authority, and alcohol abuse.  Each questionnaire indicated a diagnosis of PTSD and/or a major depressive disorder.  In support of the PTSD diagnosis, the physicians' note the Veteran's claims regarding in-service sexual harassment and a physical assault.  The questionnaires do not contain a specific statement indicating whether it is "at least as likely as not" that the Veteran's psychiatric condition is related to service.

In May 2017, the Veteran was afforded a VA examination to assess the nature and etiology of his psychiatric condition.  During the clinical evaluation, the Veteran reported symptoms including depression, suicidal ideation, sleep disturbance, angry outbursts/pour impulse control/irritability, social isolation, nightmares/flash-backs, and decreased motivation/depressed mood.  He also reported many years of alcohol abuse that contributed to the destruction of two marriages.  The Veteran also noted an alternation with his father which resulted in an arrest in 2003.  In 2007, the Veteran earned a Master's Degree in social work. Post-service, the Veteran worked in state government from 2006 to 2012 and has been working as a social worker with the VA since 2012.  The Veteran reports frequent depressive symptoms that interfere with his productivity in the workplace.  During the previous year, the Veteran admits that he missed approximately three months of work due to his depressed mood and low motivation.  Following the clinical evaluation, the examiner noted the Veteran's depressed mood, chronic sleep impairment, and difficulty adapting to stressful circumstances including work or a work-like setting.  The examiner also acknowledged the Veteran's complaints of behavioral changes resulting from the in-service harassment and personal assault, to include a decline in military performance from 2001-2005, an arrest in 2003, poor academic performance in 2006, problems with alcohol abuse, and two dissolved marriages.  However, upon review of the record, the examiner concluded that the Veteran's symptoms fail to meet the criteria for PTSD.  Alternatively, the Veteran was diagnosed with MDD and an undefined (other) trauma or stressor related disorder.  The Veteran's current psychiatric impairment was described as causing occupational and social impairment with reduced reliability and productivity.  

In reaching this conclusion, the examiner noted that the Veteran described individual symptoms, but failed to identify specific problems resulting from those symptoms.  Nevertheless, the examiner opined that the Veteran's psychiatric condition is at least as likely as not due to service.

In making all determinations, the Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the Board has considered all relevant lay statements including a statement from the Veteran's father regarding the Veteran's behavioral changes and aggression post-service.  It also acknowledges the Veteran's report of symptoms and current training in social work.  The Board notes that the Veteran submitted a self-prepared Disability Benefits Questionnaire asserting a diagnosis of PTSD and depression.  Under the circumstances, however, the Board will defer to the competent medical opinions and evaluations provided by the VA examiner as the opinions were reasonably drawn from the record and the examiner provided a basis for the asserted conclusions in the May 2017 examination report. 

Having reviewed the above evidence in a light most favorable to the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include a major depressive disorder is warranted.  In this case, the Veteran experienced harassment and other abuse during service and was diagnosed with a psychiatric condition, to include a major depressive disorder.  Post-service, he has consistently reported that his symptoms began in-service and resulted from harassment and other abuses suffered during active duty.  In May 2017, the VA examiner opined that the Veteran's undefined (other) trauma or stress related disorder and MDD results from long-standing harassment and abuse in-service and led to problematic symptoms since separation.  Resolving all reasonable doubt in the Veteran's favor, service connection for an adjustment disorder is granted.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disability, to include major depressive disorder and depression is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


